DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment/remarks filed on 09/09/2021 for response of the office action mailed on 07/12/2021. No claims are cancelled. Therefore, claims 1-30 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2021 has been  entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 11-12, 17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa et al. (2020/0178172), Thangarasa hereinafter, in view of Cox et al. (2020/0029302), Cox hereinafter.

Re. Claims 1 and 28, Thangarasa teaches a method for wireless communication at a user equipment (UE) (Fig. 1-3 & ¶0040 - methods for adaptively monitoring downlink (DL) control channel in discontinuous reception (DRX). ¶0041 - power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle) and An apparatus for wireless and executable by the processor to cause the 6apparatus (Fig. 8 & ¶0147-¶0149) to: monitor control channel transmissions from a plurality of transmission/reception points for an on-duration of a discontinuous reception cycle (Fig.1-3 & ¶0001- systems and methods for adaptively monitoring downlink control channel in discontinuous reception (DRX). ¶0018 - Applying the WUS implies that reception or non-reception of the WUS at the start of an on-duration of a DRX period indicates to the UE to respectively monitor or refrain from monitoring a downlink control channel during the on-duration. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points ). Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques.);receive, from at least a first transmission/reception point of the 10plurality of transmission/reception points, a go-to-sleep signal that indicates the UE is to discontinue the monitoring for the control channel transmissions from at least a second transmission/reception point of the plurality of transmission/reception points; (Fig.1-3 & ¶0041- The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points )); and  discontinue, responsive to the receiving, the monitoring for the control channel transmissions from at least the second transmission/reception point of the plurality of transmission/reception points (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel. Fig.1-3 & ¶0065 - a wireless network 100 for adaptively monitoring a DL control channel in DRX…. wireless device 110A may transmit wireless signals to one or more of network nodes 115, and/or receive wireless signals from one or more of network nodes 115 (i.e., a plurality of transmission/reception points)).

Yet, Thangarasa does not expressly teach wherein the second transmission/reception point is different from the first transmission/reception point;
However, in the analogous art, Cox explicitly discloses wherein the second transmission/reception point is different from the first transmission/reception point; (Fig.2 shows a base station having a plurality of Radio Front End Modules (215) and Fig. 6 shows a plurality of base stations (611, 612) along with an AP (606) are communicating with a plurality of user devices. Fig.6/Fig.15 & ¶0169 –  different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information …root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups.  … Here, indexing is performed for  a set of “go-to-sleep” signals for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing as disclosed supra) having a plurality of radio units as shown in Fig.6 & 15. The above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs“).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).

Re. Claims 2 and 29,  Thangarasa and Cox teach claims 1 and 28 respectively.
Thangarasa  further teaches  discontinue the monitoring for the control channel transmissions from each of 6the two or more transmission/reception points based at least in part on the respective go-to- sleep signal. (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel.Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques).
Yet, Thangarasa does not expressly teach receive separate go-to-sleep signals from two or more transmission/reception 4points of the plurality of transmission/reception points;
However, in the analogous art, Cox explicitly discloses receive separate go-to-sleep signals from two or more transmission/reception 4points of the plurality of transmission/reception points (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals , served a plurality of cells for the group of UEs as disclosed supra), where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15, contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 09/09/2021. Moreover, the above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).
Re. Claim 3,  Thangarasa and Cox teach claim 2.
Yet, Thangarasa does not expressly teach wherein at least a first go-to-sleep signal and a 2second go-to-sleep signal of the separate go-to-sleep signals are independent of each other, 3and wherein the second go-to-sleep signal is received before, concurrently with, or after, the 4first go-to-sleep signal.
However, in the analogous art, Cox explicitly discloses wherein at least a first go-to-sleep signal and a 2second go-to-sleep signal of the separate go-to-sleep signals are independent of each other, 3and wherein the second go-to-sleep signal is received before, concurrently with, or after, the 4first go-to-sleep signal. (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals , served a plurality of cells for the group of UEs as disclosed supra), where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for a set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15, contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 09/09/2021. Moreover, the above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).
Re. Claim 9,  Thangarasa and Cox teach claim 1.
Thangarasa further teaches wherein the go-to-sleep signal indicates a time 2duration during which the UE is to discontinue monitoring for the control channel 3transmissions.(Fig.1-2 &  Fig.1-3 & ¶0041- The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle.¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  ¶0309 - the method further includes receiving a GTS and, in response to the GTS, transitioning the UE to a sleep state during an On-duration of a DRX cycle).

Re. Claim 11,  Thangarasa and Cox teach claim 1.
Yet, Thangarasa does not  expressly teach 2receiving a go-to-sleep configuration that indicates a subset of 3transmission/reception points that can transmit go-to-sleep signals; and  4monitoring for the go-to-sleep signal from the subset of transmission/reception 5points.
However, in the analogous art, Cox explicitly discloses receiving a go-to-sleep configuration that indicates a subset of 3transmission/reception points that can transmit go-to-sleep signals; and  4monitoring for the go-to-sleep signal from the subset of transmission/reception 5points.(Fig.2 shows a base station having a plurality of Radio Front End Modules (215) and Fig. 6 shows a plurality of base stations (611, 612) along with an AP (606) are communicating with a plurality of user devices. Fig.6/Fig.15 & ¶0169 - different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals , served a plurality of cells for the group of UEs as disclosed supra), where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for a set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15, contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 09/09/2021. Moreover, the above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).

Re. Claim 12,  Thangarasa and Cox teach claim 11.
Yet, Thangarasa does not expressly teach wherein the subset of transmission/reception 2points include only anchor transmission/reception points of the plurality of 3transmission/reception points.
However, in the analogous art, Cox explicitly discloses wherein the subset of transmission/reception 2points include only anchor transmission/reception points of the plurality of 3transmission/reception points. (Fig.2 shows a base station having a plurality of Radio Front End Modules (215).Fig.1-2 / Fig.16 & ¶0140 - The WUR function may signal the main radio to complete a response to a paging request.  No wake-up signal may be sent by the eNB during the WUS resource when there is no DL data for the UE or UEs within the WUS group. Fig.1-2 / Fig.1& ¶0217 - to reduce power consumption the UE may contain a WUR that may be separate from the main receiver. That is, a communication system does have a plurality of transmission/reception units, includes a main/anchor radio and a wake up radio);

Re. Claim 17,  Thangarasa and Cox teach claim 1.
Thangarasa further teaches wherein the go-to-sleep signal is received in 2one or more of a medium access control element, a downlink control information message (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration. Examiner interprets that one of the claimed feature needs to be mapped due to the presence of conjunction “of”), or  3a radio resource control message.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa, in view of Cox, further in view of Vajapeyam et al. (2016/0242231, same assignee but published more than a year of the EFD of the instant application), Vajapeyam hereinafter.

Re. Claim 10,  Thangarasa and Cox teach claim 1.
Yet, Thangarasa does not expressly teach  wherein the discontinuing the monitoring for  the control channel transmissions comprises deactivating one or more antenna panels at the UE associated with one or more transmission/reception points of the plurality of 4transmission/reception points. 
However, in the analogous art, Vajapeyam explicitly discloses wherein the discontinuing the monitoring for  the control channel transmissions comprises deactivating one or more antenna panels at the UE associated with one or more transmission/reception points of the plurality of 4transmission/reception points.(Fig.1-4 & ¶0064 - eNB may support one or multiple ..cells (e.g., component carriers).  ¶0079 - a DRX cycle consists of an "ON duration" (e.g., DRX ON) when the UE 115 may monitor for control information (e.g., on physical downlink control channel (PDCCH)) and a "low power period" or "OFF duration" (e.g., DRX OFF) when the UE 115 may power down radio components. ¶0068 - a DRX OFF duration may be defined as a period of time during which all or most of the radio components utilized by a UE 115 for receiving are deactivated (e.g., powered off)……. a UE 115 that transitions from a DRX ON duration to a DRX OFF duration is said to "go to sleep").
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception and  Cox’s invention of wake up signal for machine type communication and narrowband IOT device to include Vajapeyam’s invention of connected mode extended discontinuous reception (eDRX), because it maintains network synchronicity .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Cox, further in view of  Brian Gordaychik (2019/0363843), Gordaychik hereinafter.

Re. Claim 16,  Thangarasa and Cox teach claim 11.
Yet,  Thangarasa and Cox do not expressly teach wherein the go-to-sleep configuration is received in a radio resource control message from an anchor transmission/reception point.
However, in the analogous art, Gordaychik explicitly discloses wherein the go-to-sleep configuration is received in a radio resource control message from an anchor transmission/reception point. (Fig.1 / Fig.6-7 & ¶0096 - A GTS indication may be received via preferably via DCI, MAC with RRC signaling providing long term RRC scheduling and or parameters/information. Fig.1 / Fig.6-7 & ¶0159 - a UE may receive a plurality of synchronization signals on a first carrier, for example, an anchor carrier of a gNB.  The UE may then receive a MIB or one or more SIBs on the anchor carrie…. The UE may receive a random access response (on PCell, SCell, SPCell, etc.) and may then transmit an RRC connection request or msg3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  and  Cox’s invention of wake up signal for machine type communication and narrowband IOT devices to include Gordaychik’s invention of transmission a pluralities of capabilities of a user equipment to a next generation node B (gNB)  in next generation radio technology, because it allows user equipment in registration with a next generation network, in turn,  receives a new capability from the network. (¶0002/¶0013, Gordaychik)

Claims 18, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa, in view of  Deenoo et al. (2016/0192433), Deenoo hereinafter.

Re. Claim 18 and 30, Thangarasa teaches a method for wireless communication at a base station (Fig. 1-3 & ¶0040 - methods for adaptively monitoring downlink (DL) control channel in discontinuous reception (DRX). ¶0041 - power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.) and an apparatus (Fig.4/Fig.1, 115) for wireless communication at a base station (Fig.4/Fig.1, 115), comprising:  a processor (Fig.4, 220), memory (Fig.4, 230) coupled with the processor; and  instructions stored in the memory and executable by the processor to cause the apparatus to (Fig.4 & ¶0072):  transmit a go-to-sleep configuration to a user equipment (UE), the go-to-sleep configuration indicating one or more of a plurality of transmission/reception points from which the UE is to monitor for go-to-sleep signals (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration. Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques.); and  transmit at least one go-to-sleep signal to the UE prior to or during the 13on-duration in the discontinuous reception cycle via at least a first transmission/reception point of the indicated one or more of the plurality of transmission/reception points (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle.), the at least one go-to-sleep signal indicating that the UE is to discontinue monitoring for transmissions of the identified one or more transmission/reception points during the on-duration of the discontinuous reception  cycle (Fig.1-3 & ¶0043 - the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the On-duration of the DRX configuration. ¶0046 - if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration.  The wireless device does not have to monitor the DL control channel.Fig.1-3 & ¶0073 - network node 115 may be capable of using multi-antenna techniques and may be equipped with multiple antennas and capable of supporting Multiple Input Multiple output (MIMO) techniques).
Yet, Thangarasa does not expressly teach  identify one or more of the plurality of transmission/reception points 10that have insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle; wherein the identified one or more transmission/reception points comprises a second transmission/reception point different from the first transmission/reception point.
However, in the analogous art, Deenoo explicitly discloses identify one or more of the plurality of transmission/reception points 10that have insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle; wherein the identified one or more transmission/reception points comprises a second transmission/reception point different from the first transmission/reception point. (Fig. 16 & ¶0172 - The mmW monitoring resource sets (e.g., full and partial) may be configured by RRC signaling and the transition may be explicit and may be triggered by the mB (i.e., mmW base –station/small cell, ¶0081) using a MAC CE (e.g., a new MAC CE) on the mmW DL or using a mmW PDCCH code point.  The explicit transition command may be signaled in one of the monitoring resources according the current UE DRX configuration.  The explicit transition command may signal the UE to move from full to partial.  Fig. 18 & ¶0181 - mmW control slot level DRX sets, depicting a fixed control region of three symbols (1, 2, 3) and the transition between full and partial (BRI: incomplete) monitoring states according to the on-Duration and inactivity timer status. Also, see a plurality of TRPs (e.g., macro cell  and mmW/small cell, distinct from each other as shown in Fig. 16) for communicating with a dual-connectivity capable wireless device simultaneously, a challenge for battery consumption of the dual-connectivity capable wireless device using existing DRX (discontinuous reception) mechanism, a solution (partial (BRI: incomplete) monitoring states according to  on-Duration in DRX cycle) is provided by Deenoo for the dual-connectivity capable wireless device as disclosed supra).

    PNG
    media_image2.png
    510
    840
    media_image2.png
    Greyscale



Re. Claim 26,  Thangarasa and Deenoo teach claim 18.
Thangarasa  further teaches wherein the at least one go-to-sleep signal is 2transmitted in one or more of a medium access control element, a downlink control 3information message (Fig.1-2 & ¶0041 - The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the On-duration of the DRX cycle. If the UE configured with GTS, also receives GTS at the start of On-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc) during the On-duration.  But if the UE does not receive GTS in the On-duration then the UE is required to monitor the DL control channel during the entire On-duration.  …¶0046 - The wireless device further applies the selected power saving signal for monitoring a DL control channel such as, for example, the PDCCH, during the On-duration of the DRX cycle….if the wireless device receives a GTS, the wireless device determines whether the GTS signal is intended for the wireless device.  If the GTS signal is intended for the wireless device, the wireless device can go to sleep in the On-duration), or a radio resource control message.

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view Deenoo, further in view of  Shrestha (2020/0229095), Shrestha hereinafter .

Re. Claim 19,  Thangarasa and Deenoo teach claim 18.
Yet,  Thangarasa and Deenoo do not expressly teach wherein the go-to-sleep configuration 2indicates one or more anchor transmission/reception points that the UE is to monitor for go- 3to-sleep signals, and wherein the first transmission/reception point is an anchor 4transmission/reception point.
However, in the analogous art, Shrestha explicitly discloses wherein the go-to-sleep configuration 2indicates one or more anchor transmission/reception points that the UE is to monitor for go- 3to-sleep signals, and wherein the first transmission/reception point is an anchor 4transmission/reception point. (Fig.1,Fig.4-5 & ¶0114 - RAN node 111 (Macro RAN node out of a plurality of Nodes as shown in Fig.1) may send multiple WUS for multiple groups of UEs 101 within the same WUS occasion. …….groups of UEs monitoring a WUS occasion are further divided into two subgroups.  In such a scenario, there may be 2 groups of UEs 101 for each WUS occasion, each of which may be assigned a separate signal sequence, such as WUS Group 1 (WUSG1) and WUS Group 2 (WUSG2), and also a Go-to-sleep (GTS) signal that would be the same for both.  In such a scenario, UE 101 may detect, from RAN node 111, a WUS corresponding to one of the following possibilities: ¶0115 - 1) WUSG1+GTS: If only UEs 101 in WUSG1 are to be paged, RAN node 111 may transmit a combination of WUSG1 and GTS during the WUS occasion, and UEs 101 monitoring the WUS occasion may detect this signal and match it to their own group or to the GTS.  When a particular UE 101 pertains to WUSG1, UE 101 may recognize the WUSG1 from the WUS and wake up to monitor the PDCCH.  …if the UE 101 belongs to another group (e.g., WUSG2) UE 101 may go back to sleep due to the GTS indication of the WUS).


Re. Claim 23,  Thangarasa, Deenoo  and Shrestha teach claim 19.
Yet,  Thangarasa and Deenoo  do not expressly teach wherein the go-to-sleep configuration further 2indicates that the UE is to discontinue the monitoring for the control channel transmissions 3from all of the plurality of transmission/reception points responsive to a go-to-sleep signal 4from the anchor transmission/reception point.
However, in the analogous art, Shrestha explicitly discloses wherein the go-to-sleep configuration further 2indicates that the UE is to discontinue the monitoring for the control channel transmissions 3from all of the plurality of transmission/reception points responsive to a go-to-sleep signal 4from the anchor transmission/reception point.(Fig.1,Fig.4-5 & ¶0114 - RAN node 111 (Macro RAN node out of a plurality of Nodes as shown in Fig.1) may send multiple WUS for multiple groups of UEs 101 within the same WUS occasion….. Fig.1,Fig.4-5 & ¶0115 - if the UE 101 belongs to another group (e.g., WUSG2) UE 101 may go back to sleep due to the GTS indication of the WUS. ¶0117 - In case there is no wake up for any groups, RAN node 111 may transmit a GTS signal, which may indicate that any UEs 101 detecting the signal are to go back to sleep regardless of the group to which they may pertain).


Claim  25  is rejected under 35 U.S.C. 103 as being unpatentable over Thangarasa, in view of  Deenoo, further in view of Gordaychik.

Re. Claim 25,  Thangarasa and Deenoo teach claim 18.
Yet,  Thangarasa and Deenoo do not expressly teach wherein the go-to-sleep configuration is 2transmitted in a radio resource control message to the UE.
However, in the analogous art, Gordaychik explicitly discloses wherein the go-to-sleep configuration is 2transmitted in a radio resource control message to the UE. (Fig.1 / Fig.6-7 & ¶0096 - A GTS indication may be received via preferably via DCI, MAC with RRC signaling providing long term RRC scheduling and or parameters/information. Fig.1 / Fig.6-7 & ¶0159 - a UE may receive a plurality of synchronization signals on a first carrier, for example, an anchor carrier of a gNB.  The UE may then receive a MIB or or one or more SIBs on the anchor carrie…. The UE may receive a random access response (on PCell, SCell, SPCell, etc.) and may then transmit an RRC connection request or msg3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  and  Deenoo’s invention of a method and apparatus for discontinuous reception (DRX) schemes for millimeter wavelength (MMW) dual connectivity to include Gordaychik’s invention of transmission a pluralities of capabilities of a user equipment to a next generation node B (gNB)  in next generation radio technology, because it allows user equipment in registration with a next generation network, in turn,  receives a new capability from the network. (¶0002/¶0013, Gordaychik)


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Thangarasa, in view of Deenoo, further in view of Cox.

Re. Claim 27, Thangarasa and Deenoo teach claim 18.
Yet,  Thangarasa and Deenoo  do not expressly teach wherein each transmission/reception point of 2the plurality of transmission/reception points transmits a separate go-to-sleep signal to the UE 3independently of whether other transmission/reception points of the plurality of 4transmission/reception points transmits the go-to-sleep signal.
However, in the analogous art, Cox explicitly discloses wherein each transmission/reception point of 2the plurality of transmission/reception points transmits a separate go-to-sleep signal to the UE 3independently of whether other transmission/reception points of the plurality of 4transmission/reception points transmits the go-to-sleep signal. (Fig.2 shows a base station having a plurality of Radio Front End Modules (215). Fig.6/Fig.15 & ¶0169 - different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" or vice versa (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals , served a plurality of cells for the group of UEs as disclosed supra), where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15, contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 09/09/2021. Moreover, the above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Thangarasa’s invention of a system and a method for adaptively monitoring downlink control channel in discontinuous reception  and  Deenoo’s invention of a method and apparatus for discontinuous reception (DRX) schemes for millimeter wavelength (MMW) dual connectivity to include Cox’s invention of wake up signal for machine type communication and narrowband IOT devices, because it enhances achieving lower power consumption for IOT/MTC devices, in turns, achieves in efficient use of network resources.   (¶0003, Cox).










Allowable Subject Matter
Claims 4-8, 13-15, 20-22 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 4 – wherein the receiving comprises: receiving a cross-transmission/reception point go-to-sleep signal from the first transmission/reception point of the plurality of transmission/reception points that indicates the UE is to discontinue the monitoring for the control channel transmissions from one or more of the first transmission/reception point or the second transmission/reception point of  the plurality transmission/reception points; and wherein the discontinuing comprises discontinuing the monitoring for the control channel transmissions from the one or more of the first transmission/reception point or the second transmission/reception point that are indicated in the cross- transmission/reception point go-to-sleep signal.

Claim 5 – depends on claim 4.
Claim  6 – depends on claim 5.
Claim 7 – depends on claim 5.
Claim 8 – depends on claim 5.
Claim 13 – wherein the go-to-sleep configuration indicates that an anchor transmission/reception point of the plurality of transmission/reception points can transmit a cross-transmission/reception point go-to-sleep signal, and that non-anchor transmission/reception points can transmit go-to-sleep signals only for an associated non-anchor transmission/reception point. 
Claim 14 – depends on claim 13.
Claim 15 – depends on claim 13.
Claim 20 – wherein the at least one go-to-sleep signal is a cross-transmission/reception point go-to-sleep signal indicates a subset of transmission/reception points of the plurality of transmission/reception points for which the UE is to discontinue the monitoring for the control channel transmissions. 
Claim 21 – depends on claim 20.
Claim 22 – depends on claim 20.
Claim 24 – wherein the go-to-sleep configuration indicates that an anchor transmission/reception point of the plurality of transmission/reception points can transmit a cross-transmission/reception point go-to-sleep signal, and that non-anchor transmission/reception points can transmit a go-to-sleep signal only for an associated non-anchor transmission/reception point. 
Response to Arguments

Applicant's arguments filed  on 09/09/2021 have been fully considered but they are not persuasive.  

Regarding remarks in pages 10-12 for independent claims 1 and 28, applicant argues that Thangarasa  fails to teach, ”receive, from at least a first transmission/reception point of the plurality of transmission/reception points, a go-to-sleep signal that indicates the UE is to discontinue the monitoring for the control channel transmissions from at least a second transmission/reception point of the plurality of transmission/reception points “. Examiner  respectfully disagrees with the applicant.

Thangarasa discloses go-to-sleep signals (GTS) (see ¶0041, ¶0043) as transmitted by a plurality of network nodes (Fig. 3, a plurality of network nodes 115, i.e., a plurality of  TRPs, similar to instant application at least in ¶0083, where it recites, “the first TRP 405-a and the second TRP 405-b may be associated with different base stations“) to a plurality of wireless devices (Fig. 3, 110), an indication (as determined by the wireless devices) for the wireless devices to go to sleep during the ON-Duration of a DRX (discontinuous reception) cycle so that the wireless devices do not monitor DL control channels (e.g., PDCCH) in DRX cycle, see Fig.1-3 along with ¶0043, ¶0046 & ¶0065, contrary to applicant’s remarks at least in pages 11-12 of remarks as submitted on 09/09/2021.

Applicant further asserts that Thangarasa  fails to teach, ”wherein the second transmission/reception point is different from the first transmission/reception point”. Examiner agrees, however, Cox discloses the limitation as mentioned in §103 rejection. For example, Cox discloses a plurality of base stations (611, 612) along with an AP (606) are communicating with a plurality of user devices as shown in Fig. 6.  Cox further discloses in ¶0169 along with Fig. 6 & Fig. 15, “different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals, served a plurality of cells for the group of UEs as disclosed supra) or vice versa, where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for a set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15. The above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs“

Regarding remarks in pages 13-14 for independent claims 18 and 30, in addition to allegation to Thangarasa’s (same rebuttal in the aforesaid sections for independent claims 1 and 28) reference, applicant further asserts that Wu (2020/0229092, used as a secondary reference for independent claims 18 & 30 in earlier office action but the reference is NOT used for the current office action) fails to teach, “identify one or more of the plurality of transmission/reception points that have insufficient control information or data for a transmission to the UE during an on-duration of a discontinuous reception cycle; wherein the identified one or more transmission/reception points comprises a second transmission/reception point different from the first transmission/reception point “.  Examiner agrees, a new reference) discloses those limitations as disclosed in §103 rejection.

Regarding remarks in pages 14-15 for dependent claims 2 and 29, applicant argues that Cox fails to teach, “receive separate go-to-sleep signals from two or more transmission/reception 4points of the plurality of transmission/reception points“. Examiner  respectfully disagrees with the applicant. For example,  Cox discloses a plurality of base stations (611, 612) along with an AP (606) are communicating with a plurality of user devices as shown in Fig. 6.  Cox further discloses in ¶0169 along with Fig. 6 & Fig. 15, “different root indexes can be used to reduce inter-cell interference, or be used to indicate different UE groups, or to indicate the "wake-up" or "go-to-sleep" information ……root indexes of [9, 21, 24, 40, 44, 59] can be used for 3 sets of [wake-up, go-to-sleep], e.g., [9, 40], [44, 24] and [21, 59] with the first root index of each set indicating "wake-up" and second root index of each set indicating "go-to-sleep" (examiner interprets that the indication of different sets of wake up & GTS signals are received separately by a group of UEs as because, ZC sequences are used to distinguish those wake up and GTS signals, served a plurality of cells for the group of UEs as disclosed supra), where the 3 sets can correspond to 3 cells or 3 UE groups“.  That is, indexing is performed for a set of “go-to-sleep” signals (i.e., GTS signals) for a group of UEs served by a plurality of cells/TRPs (distinct from each other based on the indexing (unique to each TRP as length-63 ZC sequencing is followed for indexing GTS, see Table 1 / ¶0169), disclosed supra) having a plurality of radio units / TRPs as shown in Fig.6 & 15, contrary to applicant’s remarks at least in pages 14-15 of remarks as submitted on 09/09/2021. Moreover, the above disclosure by Cox is similar to instant application, at least in ¶0102, where it is recited, “the GTS configuration may include a number of index values that are each mapped to a TRP of the set of TRPs“.
For these reasons, it is maintained that independent claim 1 and 28 are  unpatentable by Thangarasa, in view of Cox.
For similar reasons, it is maintained that independent claim 18 and 30 are  unpatentable over Thangarasa, in view of  Deenoo et al. (2016/0192433 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claims 1, 18, 28 and 30,  similar rationale also applies to all respective dependent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467